Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Arguments
With respect to applicant’s argument of the remarks filed 07/20/2022 regarding the rejection under 35 U.S.C. § 103.” (numbered as pages 7-9) which recites:

“This claimed feature relates to that the ON/OFF control is performed in a group control manner. Namely, when the higher-level communication control unit receives the “output information indicating ON or OFF” from the controller, the device communication control unit will transmit the “output information indication ON or OFF” to the devices belonging to the same group…. Muneta is to perform the cyclic processing to the devices, rather than a group control (devices belonging to the same group are controlled at the same time).”

While applicant’s comments are well taken and appreciated, Applicant’s arguments have been considered but are moot because the new ground of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muneta et al. (US20040210326 A1, herein Muneta), in view of Lai et al. (US20180335762A1, herein Lai).

Regarding claim 1, Muneta teaches A slave apparatus connected to a controller that is a master apparatus, the slave apparatus comprising: a device communication control unit that communicates with a plurality of devices respectively that are connected in series via a single communication port ([0042] The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units”, [0043] The safety devices 6 include a plurality of input devices, output devices or input/output devices connected to one another and exchange the I/O information with the master through Serial communication, [0012] safety unit include a Safety controller, a Safety bus master, a Safety I/O and a combination of their functions. The safety dedicated bus corresponds to a Safety dedicated bus 11 in a mode for carrying out the invention.); a higher-level communication control unit that controls communication with the controller ([0011] a Safety unit that can be connected to a non-Safety controller constituted by connecting a plurality of non-Safety units including CPU units, includes a CPU bus for the connection with the CPU units and a processing portion for executing a Safety function processing and transmission/reception of data are made with the CPU units through the CPU bus.); and a storage unit that stores grouping information that define groups to which each of the plurality of devices belongs ([0023] non-safety controller inputs the I/O information for safety control, this I/O information may be acquired from an I/O information Storage area of a system memory of the CPU unit of the safety controller (corresponding to System RAM 14 in the mode for carrying out the invention) or from an I/O information Storage portion (corresponding to I/O information storage portion 22 of the mode for carrying out the invention, [0016] safety system construction management information memory means for Storing Safety System construction management information is provided and a master function for managing and collating all the Safety units is provided, Fig. 5 in/out, [0042] A network 3 of the non-Safety System is connected to the communication master unit 1c. Various devices 2 Such as an input device and an output device are connected to the network 3. In consequence, the PLC 1 constitutes in cooperation with the devices 2 an ordinary non-Safety network System that has been used in the past. The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units’.  (i.e. two groups are in or out devices)), wherein the higher-level communication control unit is able to transmit, to the controller, additional information held by each of the plurality of devices received by the device communication control unit ([0045] it is possible to pass the I/O information of the safety unit 1d to the CPU unit 1a and various setting information of the Safety unit group held by the Safety unit 1d to the CPU unit 1a and to hand over various setting information from the CPU unit 1a to the safety units 1d to 1f.), the plurality of devices includes at least one output device that outputs a predetermined operation when receiving the output signal ([0043] Concrete examples of the Safety devices 6 include input or output devices Such as a light curtain Sensor, a Safety Switch, a Safety application actuator and the like, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition), and when the higher-level communication control unit receives one output information indicating ON or OFF from the controller, the device communication control unit transmits an output signal indicating ON or OFF to all the devices that belong to a certain group, … devices… output the predetermined operation ([0042]  The I/O refresh processing includes a processing that acquires ON/OFF information of the input device into a memory of the CPU portion of the PLC and a processing that outputs a signal of the execution result of the user program in the previous cycle to the output device, [0002] A programmable controller (hereinafter called “PLC) used in FA (Factory Automation) performs control by acquiring ON/OFF information from input devices such as Switches and Sensors connected to the PLC, executes a logic operation in accordance with a sequence program (user program) written in a ladder language and outputs ON/OFF information to a relay output connected to the PLC or a Signal of driving/stop information to output devices Such as Valves and actuators on the basis of the operation result. Such control of the PLC is executed while a so-called “cyclic processing” is repeated, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition) 
	Muneta does not teach but does not transmit the output signal to devices that do not belong to the certain group, and causes all the devices that belong to the certain group 
	Lai teaches but does not transmit the output signal to devices that do not belong to the certain group, and causes all the devices that belong to the certain group ( [0035] manage the operations of slave controllers with a capability of doing a group controlling under the hierarchical architecture, [0037] store the settings of the slave controllers (i.e., storing the name, identification code and corresponding hierarchical group for each slave controller)… control the power supply or operation status of a hierarchical group or a slave controller, [0039] middle management authority can control the slave controllers in hierarchical groups 11, 12, and 13. That is, a remote control device 70 having an authority to hierarchical group 12 may control the slave controllers 61-61214, but not the slave controllers 60 and 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muneta’s teaching of a safety system consisting of  master and slave units having in and out devices with Lai’s teaching of group control of the devices. The combined teaching provides an expected result of a safety system consisting of master and slave units, using group control for the devices . Therefore, one of ordinary skill in the art would be motivated to selectively control in a more efficient manner. 

Regarding claim 3, the combination of Muneta and Lai teach the slave apparatus according to claim 1, wherein in the grouping information, the plurality of devices is divided into two or more groups (Muneta, Fig. 5 in/out, [0042]  A network 3 of the non-Safety System is connected to the communication master unit 1c. Various devices 2 Such as an input device and an output device are connected to the network 3. In consequence, the PLC 1 constitutes in cooperation with the devices 2 an ordinary non-Safety network System that has been used in the past. The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units’.  (i.e. two groups are in or out devices)

Regarding claim 6, the combination of Muneta and Lai teach the slave apparatus according to claim 1, wherein the controller has a safety control function, and executes a safety control operation when receiving the input information indicating non-stationary, (Muneta, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition). (i.e. when an abnormality/ non-stationary state is detected the safety control either operates under safety condition or stops the machine).

Regarding claim 7, Muneta teaches A method of controlling a slave apparatus connected to a controller that is a master apparatus ([0011] a Safety unit that can be connected to a non-Safety controller constituted by connecting a plurality of non-Safety units including CPU units, includes a CPU bus for the connection with the CPU units and a processing portion for executing a Safety function processing and transmission/reception of data are made with the CPU units through the CPU bus), the slave apparatus including a device communication control unit and a higher-level communication control unit ([0042] The non-safety unit 1 c is a communication master unit, [0003] uses a communication master unit provided to the PLC and a communication slave unit , [0057] safety devices 6 equivalently operate as the communication slave), the method comprising: a device communication control step of communicating with a plurality of devices respectively that are connected in series via a single communication port of the device communication control unit ([0042] The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units”, [0043] The safety devices 6 include a plurality of input devices, output devices or input/output devices connected to one another and exchange the I/O information with the master through Serial communication, [0012] safety unit include a Safety controller, a Safety bus master, a Safety I/O and a combination of their functions. The safety dedicated bus corresponds to a Safety dedicated bus 11 in a mode for carrying out the invention); and a higher-level communication control step of controlling communication with the controller ([0011] a Safety unit that can be connected to a non-Safety controller constituted by connecting a plurality of non-Safety units including CPU units, includes a CPU bus for the connection with the CPU units and a processing portion for executing a Safety function processing and transmission/reception of data are made with the CPU units through the CPU bus), wherein the slave apparatus includes a storage unit that stores grouping information that defines groups to which each of the plurality of devices belongs ([0023] non-safety controller inputs the I/O information for safety control, this I/O information may be acquired from an I/O information Storage area of a system memory of the CPU unit of the safety controller (corresponding to System RAM 14 in the mode for carrying out the invention) or from an I/O information Storage portion (corresponding to I/O information storage portion 22 of the mode for carrying out the invention, [0016] safety system construction management information memory means for Storing Safety System construction management information is provided and a master function for managing and collating all the Safety units is provided, [0042] A network 3 of the non-Safety System is connected to the communication master unit 1c. Various devices 2 Such as an input device and an output device are connected to the network 3. In consequence, the PLC 1 constitutes in cooperation with the devices 2 an ordinary non-Safety network System that has been used in the past. The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units’).  (i.e. two groups are in or out devices) in the higher-level communication control step, additional information held by each of the plurality of devices received in the device communication control step is able to be transmitted to the controller ([0045] it is possible to pass the I/O information of the safety unit 1d to the CPU unit 1a and various setting information of the Safety unit group held by the Safety unit 1d to the CPU unit 1a and to hand over various setting information from the CPU unit 1a to the safety units 1d to 1f, [0044] The CPU bus 10 is so extended as to cover all the units 1a to 1f as shown in the drawings. The CPU bus 10 is a communication bus line capable of exchanging the data with each unit. The CPU unit 1a of the non-safety system manages data exchange control in the CPU bus 10. In other words, the CPU unit 1a executes arbiter control for exchange the bus right. A Safety dedicated bus 11 that is independent of the CPU bus 10 is so extended as to cover the safety units 1d to 1f and the Safety units are connected to one another through the bus. The exchange of the Safety data among the Safety units 1d to 1 f is made through the Safety dedicated bus 11. The CPU unit 1a cannot control the bus right of this safety dedicated bus 11 but any one of the safety units 1d to 1f does the bus right control. Incidentally, any one of the units may have the bus master function), and wherein the plurality of devices includes at least one output device that outputs a predetermined operation when receiving the output signal ([0043] Concrete examples of the Safety devices 6 include input or output devices Such as a light curtain Sensor, a Safety Switch, a Safety application actuator and the like, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition), and when one output information indicating ON or OFF is received from the controller in the higher-level communication control step, an output signal indicating ON or OFF is transmitted to all the devices that belong to a certain group, … the devices … output the predetermined operation in the device communication control step ([0042]  The I/O refresh processing includes a processing that acquires ON/OFF information of the input device into a memory of the CPU portion of the PLC and a processing that outputs a signal of the execution result of the user program in the previous cycle to the output device, [0002] A programmable controller (hereinafter called “PLC) used in FA (Factory Automation) performs control by acquiring ON/OFF information from input devices such as Switches and Sensors connected to the PLC, executes a logic operation in accordance with a sequence program (user program) written in a ladder language and outputs ON/OFF information to a relay output connected to the PLC or a Signal of driving/stop information to output devices Such as Valves and actuators on the basis of the operation result. Such control of the PLC is executed while a so-called “cyclic processing” is repeated, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition).
	Muneta does not teach but does not transmit the output signal to devices that do not belong to the certain group, and causes all the devices that belong to the certain group 
	Lai teaches but does not transmit the output signal to devices that do not belong to the certain group, and causes all the devices that belong to the certain group ( [0035] manage the operations of slave controllers with a capability of doing a group controlling under the hierarchical architecture, [0037] store the settings of the slave controllers (i.e., storing the name, identification code and corresponding hierarchical group for each slave controller)… control the power supply or operation status of a hierarchical group or a slave controller, [0039] middle management authority can control the slave controllers in hierarchical groups 11, 12, and 13. That is, a remote control device 70 having an authority to hierarchical group 12 may control the slave controllers 61-61214, but not the slave controllers 60 and 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muneta’s teaching of a safety system consisting of  master and slave units having in and out devices with Lai’s teaching of group control of the devices. The combined teaching provides an expected result of a safety system consisting of master and slave units, using group control for the devices . Therefore, one of ordinary skill in the art would be motivated to selectively control in a more efficient manner. 

Regarding claim 8, the combination of Muneta and Lai teach A master-slave control system comprising the slave apparatus according to claim 1 and the controller (Muneta, [0042] The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units”).

Regarding claim 9, the combination of Muneta and Lai teach the master-slave control system according to claim 8, wherein when the controller does not receive the input information indicating stationary from the slave apparatus in response to a request for input information sent to the slave apparatus, the controller executes a predetermined control operation (Muneta, [0064] The Safety System construction management information and the actual unit construction are checked and whether or not they are coincident is judged (ST14). In other words, whether or not each Safety unit 1d to 1f connected to the Safety dedicated buS 11 is correctly connected is judged. In the case of inequality, the construction is judged as being abnormal and the operation is stopped (ST23, ST24), ([0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition). (i.e. when an abnormality/ does not receive information indicating stationary is detected the safety control either operates under safety condition or stops the machine which would be the predetermined control operation).

Regarding claim 10, the combination of Muneta and Lai teach the master-slave control system according to claim 8, wherein the controller is a slave apparatus in a higher-level master-slave control system, and the controller transmits the additional information to a higher-level master apparatus that manages data transfer in the higher-level master-slave control system (Muneta, [0011] a Safety unit that can be connected to a non-Safety controller constituted by connecting a plurality of non-Safety units including CPU units, includes a CPU bus for the connection with the CPU units and a processing portion for executing a Safety function processing and transmission/reception of data are made with the CPU units through the CPU bus, [0044] The CPU bus 10 is so extended as to cover all the units 1a to 1f as shown in the drawings. The CPU bus 10 is a communication bus line capable of exchanging the data with each unit. The CPU unit 1a of the non-safety system manages data exchange control in the CPU bus 10. In other words, the CPU unit 1a executes arbiter control for exchange the bus right. A Safety dedicated bus 11 that is independent of the CPU bus 10 is so extended as to cover the safety units 1d to 1f and the Safety units are connected to one another through the bus. The exchange of the Safety data among the Safety units 1d to 1 f is made through the Safety dedicated bus 11. The CPU unit 1a cannot control the bus right of this safety dedicated bus 11 but any one of the safety units 1d to 1f does the bus right control. Incidentally, any one of the units may have the bus master function).

Regarding claim 11, the combination of Muneta and Lai teach A non-transitory recording medium that records an information processing program for causing a computer including a communication port to which communication cables for communicating with a plurality of devices connected in series are connected to function as the slave apparatus according to claim 1, wherein the information processing program causes the computer to function as each of the device communication control unit, the higher-level communication control unit and the storage unit (Muneta, [0042] The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units”, [0043] The safety devices 6 include a plurality of input devices, output devices or input/output devices connected to one another and exchange the I/O information with the master through Serial communication, [0012] safety unit include a Safety controller, a Safety bus master, a Safety I/O and a combination of their functions. The safety dedicated bus corresponds to a Safety dedicated bus 11 in a mode for carrying out the invention, ([0011] a Safety unit that can be connected to a non-Safety controller constituted by connecting a plurality of non-Safety units including CPU units, includes a CPU bus for the connection with the CPU units and a processing portion for executing a Safety function processing and transmission/reception of data are made with the CPU units through the CPU bus), [0044] The CPU bus 10 is so extended as to cover all the units 1a to 1f as shown in the drawings. The CPU bus 10 is a communication bus line capable of exchanging the data with each unit. The CPU unit 1a of the non-safety system manages data exchange control in the CPU bus 10. In other words, the CPU unit 1a executes arbiter control for exchange the bus right. A Safety dedicated bus 11 that is independent of the CPU bus 10 is so extended as to cover the safety units 1d to 1f and the Safety units are connected to one another through the bus. The exchange of the Safety data among the Safety units 1d to 1 f is made through the Safety dedicated bus 11. The CPU unit 1a cannot control the bus right of this safety dedicated bus 11 but any one of the safety units 1d to 1f does the bus right control. Incidentally, any one of the units may have the bus master function).

Regarding claim 12, the combination of Muneta and Lai teach the master-slave control system according to claim 9, wherein the controller is a slave apparatus in a higher-level master-slave control system, and the controller transmits the additional information to a higher-level master apparatus that manages data transfer in the higher-level master-slave control system (Muneta, [0011] a Safety unit that can be connected to a non-Safety controller constituted by connecting a plurality of non-Safety units including CPU units, includes a CPU bus for the connection with the CPU units and a processing portion for executing a Safety function processing and transmission/reception of data are made with the CPU units through the CPU bus), [0044] The CPU bus 10 is so extended as to cover all the units 1a to 1f as shown in the drawings. The CPU bus 10 is a communication bus line capable of exchanging the data with each unit. The CPU unit 1a of the non-safety system manages data exchange control in the CPU bus 10. In other words, the CPU unit 1a executes arbiter control for exchange the bus right. A Safety dedicated bus 11 that is independent of the CPU bus 10 is so extended as to cover the safety units 1d to 1f and the Safety units are connected to one another through the bus. The exchange of the Safety data among the Safety units 1d to 1 f is made through the Safety dedicated bus 11. The CPU unit 1a cannot control the bus right of this safety dedicated bus 11 but any one of the safety units 1d to 1f does the bus right control. Incidentally, any one of the units may have the bus master function. )

Regarding claim 13, the combination of Muneta and Lai teach the master-slave control system according to claim 8, wherein in the grouping information, the plurality of devices is divided into two or more groups (Muneta, [0010] the safety unit includes a CPU bus for the connection with the CPU units and a safety dedicated bus for the connection with other Safety units, [0011] non-Safety controller constituted by connecting a plurality of non-Safety units, [0042] A network 3 of the non-Safety System is connected to the communication master unit 1c. Various devices 2 Such as an input device and an output device are connected to the network 3. In consequence, the PLC 1 constitutes in cooperation with the devices 2 an ordinary non-Safety network System that has been used in the past. The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units’).  (i.e. two groups are in or out devices).

Regarding claim 14, the combination of Muneta and Lai teach the slave apparatus according to claim 8, wherein the controller has a safety control function, and executes a safety control operation when receiving the input information indicating non-stationary (Muneta, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition). (i.e. when an abnormality/ non-stationary state is detected the safety control either operates under safety condition or stops the machine).

Regarding claim 15, the combination of Muneta and Lai teach the non-transitory recording medium according to claim 11, wherein in the grouping information, the plurality of devices is divided into two or more groups (Muneta, [0010] the safety unit includes a CPU bus for the connection with the CPU units and a safety dedicated bus for the connection with other Safety units, [0011] non-Safety controller constituted by connecting a plurality of non-Safety units, [0042] A network 3 of the non-Safety System is connected to the communication master unit 1c. Various devices 2 Such as an input device and an output device are connected to the network 3. In consequence, the PLC 1 constitutes in cooperation with the devices 2 an ordinary non-Safety network System that has been used in the past. The devices 2 execute Serial communication with the communication master unit 1c and are called also “slave units’).  (i.e. two groups are in or out devices).

Regarding claim 16, the combination of Muneta and Lai teach the non-transitory recording medium according to claim 11, wherein the controller has a safety control function, and executes a safety control operation when receiving the input information indicating non-stationary (Muneta, [0012] the case where an emergency Stop Switch of the machine System is pushed and the case where a multi-optical axes photoelectric Sensor Such as a light curtain detects a danger condition as a person (or a part of the body) enters. In these cases, the Safety function lets a machine System as the control object reliably operate under a Safety condition, or Stops the machine System in addition to this Safe operation, or the failsafe function operates to compulsively stop the machine System under the Safe condition). (i.e. when an abnormality/ non-stationary state is detected the safety control either operates under safety condition or stops the machine).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117            
/ROCIO DEL MAR PEREZ-VELEZ/       Supervisory Patent Examiner, Art Unit 2117